USDC IN/ND case 1:21-cv-00238-DRL-SLC document 29 filed 07/11/21 page 1 of 4


                                United States District Court
                                Northern District of Indiana



 Ryan Klaassen, Jaime Carini, D.J.B., by and
 though his next friend and father, Daniel G.
 Baumgartner, Ashlee Morris, Seth Crowder,
 Macey Policka, Margaret Roth, and Natalie
 Sperazza,                                              Civ. No.   1:21-cv-238-DRL-SLC

                                          Plaintiffs,
        v.

 The Trustees of Indiana University,
                                        Defendants.




         Plaintiffs’ Exhibit Index for Preliminary Injunction Hearing

Excerpts from Plaintiffs’ Testimony

Exhibit 200 Jaime Carini Deposition Excerpts
Exhibit 201 Ryan Klaassen Deposition Excerpts
Exhibit 202 Macey Policka Deposition Excerpts
Exhibit 203 Margaret Roth Deposition Excerpts
Exhibit 204 Natalie Sperazza Deposition Excerpts

IU Restart Committee

Exhibit 205 Dr. Cole Beeler Deposition Excerpts
Exhibit 206 Dr. Aaron Carroll Deposition Excerpts
Exhibit 207 Indiana University Restart Committee Recommendations for Fall 2021

IU Mandate and Implementation

Exhibit 208 Dr. Cole Beeler Deposition Excerpts
Exhibit 209 Dr. Aaron Carroll Deposition Excerpts
Exhibit 210 Indiana University COVID FAQs
Exhibit 211 IU Policy Incident Command Structure
Exhibit 212 IU Policy Infections Incident Action Levels
Exhibit 213 Written Request for Religious Exemption from COVID Vaccine
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 29 filed 07/11/21 page 2 of 4




Comparison of IU Mandate to CDC Recommendations

Exhibit 214 Dr. Cole Beeler Deposition Excerpts
Exhibit 215 Dr. Aaron Carroll Deposition Excerpts

Comparison of IU Mandate to Purdue/Other Universities

Exhibit 216 Dr. Aaron Carroll Deposition Excerpts
Exhibit 217 Purdue COVID Dashboard Stats
Exhibit 218 Protect Purdue for Fall 2021
Exhibit 219 Purdue Policy 2021-0707
Exhibit 220 For Colleges, Vaccine Mandates Often Depend on Which Party Is in Power

State of Pandemic

Exhibit 221 Excerpts from Dr. Peter A. McCullough, MD, MPH Decl.
Exhibit 222 Excerpts from Dr. Peter A. McCullough, MD, MPH Suppl. Decl.
Exhibit 223 Dr. Cole Beeler Deposition Excerpts
Exhibit 224 Dr. Aaron Carroll Deposition Excerpts
Exhibit 225 Dr. Cole Beeler Rebuttal Decl.
Exhibit 226 Graphs from IU COVID Dashboard
Exhibit 227 ISDH Novel Coronavirus Dashboard and Map
Exhibit 228 CDC COVID Vaccinations in the United States
Exhibit 229 IU’s Management of Infections and Communicable Disease
Exhibit 230 CDC - The Continuum of Pandemic Phases
Exhibit 231 CDC’s Updated Preparedness and Response Framework for Influenza Pandemics
Exhibit 232 CDC Intervals for a Novel Influenza A Virus Pandemic


Plaintiffs’ Expert Qualifications1

Exhibit 233 Excerpts from Dr. Peter A. McCullough, MD, MPH Decl.
Exhibit 234 Excerpts from Dr. Peter A. McCullough, MD, MPH Suppl. Decl.




       1
        Plaintiffs have not included Dr. McCullough’s 174 page curriculum vitae. Dr.
McCullough’s cv may be accessed by clicking on the link for Exhibit 10 within Dr. Beeler’s
Deposition Transcript, which has been provided as part of the parties’ Joint Exhibit Binder.
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 29 filed 07/11/21 page 3 of 4


IU COVID Data/Vaccination Rate

Exhibit 235 Dr. Aaron Carroll Deposition Excerpts
Exhibit 236 IU COVID Response Surveillance and Mitigation Update April 21, 2021
Exhibit 237 6-30-21 IU COVID Testing Dashboard
Exhibit 238 IU Medical Response Team Organization Report 2021-0611
Exhibit 239 IU Percentage of Vaccinations

Risk of COVID/Herd Immunity

Exhibit 240 Excerpts from Dr. Peter A. McCullough, MD, MPH Decl.
Exhibit 241 Excerpts from Dr. Peter A. McCullough, MD, MPH Suppl. Decl.
Exhibit 242 Dr. Cole Beeler Deposition Excerpts
Exhibit 243 CDC Data COVID Survival Rate
Exhibit 244 SARS-CoV-2 Transmission From People Without COVID-19 Symptoms
Exhibit 245 CDC COVID Data Tracker Weekly Review

Previous COVID Infection

Exhibit 246 Excerpts from Dr. Peter A. McCullough, MD, MPH Decl.
Exhibit 247 Excerpts from Dr. Peter A. McCullough, MD, MPH Suppl. Decl.
Exhibit 248 Dr. Aaron Carroll Deposition Excerpts
Exhibit 249 Previous COVID Infection Associated with Adverse Effects
Exhibit 250 Test for Past Infection

Risks of Vaccine

Exhibit 251 Excerpts from Dr. Peter A. McCullough, MD, MPH Decl.
Exhibit 252 Dr. Cole Beeler Deposition Excerpts
Exhibit 253 Hill’s Criteria for Causality
Exhibit 254 Analysis of COVID Vaccine Death Reports from VAERS
Exhibit 255 Report by Dr. Tess Lawrie
Exhibit 256 VAERS COVID Vaccine Data for U.S. - July 2, 2021
Exhibit 257 VAERS COVID Vaccine Data for Indiana - July 9, 2021
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 29 filed 07/11/21 page 4 of 4



Dated: July 11, 2021                    Respectfully Submitted,

                                        /s/ James Bopp, Jr.
                                        James Bopp, Jr., Ind. Bar No. 2838-84
                                        Richard E. Coleson, Ind. Bar No. 11527-70
                                        Courtney Milbank, Ind. Bar No. 32178-29
                                        Melena S. Siebert, Ind. Bar No. 35061-15
                                        THE BOPP LAW FIRM
                                        1 South 6th Street
                                        Terre Haute, Indiana 47807
                                        Telephone: (812) 232-2434
                                        Facsimile: (812) 235-3685
                                        jboppjr@aol.com
                                        rcoleson@bopplaw.com
                                        cmilbank@bopplaw.com
                                        msiebert@bopplaw.com
                                        Counsel for Plaintiffs
